Citation Nr: 1613529	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from August to November 1994, January to June 2003, July 2005 to April 2007, and February 2012 to March 2013.  

This appeal came before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in March 2013, when it was remanded for additional development.  

In the March 2013 remand, the Board characterized the issue on appeal as, "Entitlement to a compensable initial rating for the service-connected nasal disorder, to include allergic rhinitis."  The record documents that service connection has been granted for allergic rhinitis.  It has not been granted for any other nasal disorder.  As such, the Board will limit its consideration to the symptoms of allergic rhinitis.  

The Board notes that the Veteran's original claim referred to sinusitis.  The issue of service connection for sinusitis has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

A review of the record reveals that the Veteran underwent a VA examination in March 2015.  The examination record includes findings pertinent to the issue on appeal.  The Veteran has not waived consideration of this evidence in the first instance by the originating agency.  Thus, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim, including any VA treatment records.

2.  Undertake any other development determined to be warranted.

3.  Then, readjudicate the issue on appeal, with consideration of all evidence associated with the record since the June 2013 supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




